PER CURIAM.
We decline to consider the appellant’s argument that the circuit court lacked jurisdiction to enjoin a county court order entered in another case. This issue was raised in a motion that is still pending in the circuit court. Although the trial court’s subject matter jurisdiction can be questioned for the first time on appeal, we decline to consider those issues that have not first been ruled upon by the trial court. Glades Oil Co. v. P.A.I. Management, Inc., 510 So.2d 1193 (Fla. 4th DCA 1987).
The order extending the temporary injunction is affirmed, without prejudice to the appellant to challenge the trial court’s jurisdiction on remand.
KLEIN, STEVENSON and SHAHOOD, JJ., concur.